— In a proceeding pursuant to article 6 of the Family Court Act by a natural mother to obtain custody of her infant child, the paternal grandmother appeals from an order of the Family Court, Kings County (Rand, J.), dated June 4,1982, which granted the application. By order of this court dated November 10,1982, the enforcement of the order was stayed. Order dated June 4, 1982, affirmed, without costs or disbursements. The stay of enforcement of the order is hereby vacated. The award of custody to the natural parent is warranted because there was no evidence presented to sustain a finding of surrender, abandonment, unfitness, persistent neglect, unfortunate or involuntary extended disruption of custody or any other equivalent extraordinary circumstance which would drastically affect the welfare of the child (see Matter of Merritt v Way, 58 NY2d 850; Matter of Bennett v Jeffreys, 40 NY2d 543, 544). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.